UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerxNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the Issuer’s Common Stock as of August , 2012 was 132,086,376. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risks 30 Item 4. Controls and Procedures 31 Part II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance of $4,861 and $15,984, respectively Other current assets Total current assets Property and equipment, net of accumulated depreciation of $2,127,769 and $1,319,882, respectively Other Assets: Intellectual property, patents, and trademarks, net of accumulated amortization of $2,489,142 and $2,206,761, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Notes payable, net of debt discount of $1,824 and $32,255, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $1,824 and $32,255, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $18,726,905 and $17,925,049, respectively Notes payable, net of current portion and net of debt discount of $83,570 and $100,715, respectively Mandatorily redeemable equity in joint venture, net of current portion and net of debt discount of $83,570 and $100,715, respectively Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized;no shares issued and outstanding - - Common stock - par value $0.001; 300,000,000 shares authorized; 132,086,376 and 131,455,407 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total CareView Communications Inc. stockholders’ equity Noncontrolling interest ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATIONS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Revenues, net $ Operating expenses: Network operations, including non-cash costs of $13,833 and $13,833 for the three months ended June 30, 2012 and 2011, respectively, and $27,666 and $27,666 for the six months ended June 30, 2012 and 2011 General and administration, including non-cash costs of $359,120 and $312,000 for the three months ended June 30, 2012 and 2011, respectively, and $740,786 and $536,555 for the six months ended June 30, 2012 and 2011 Non-cash expense related to valuation of HealthCor derivatives - - Sales and marketing Research and development Depreciation and amortization Total operating expense Operating loss ) Other income and (expense): Interest expense ) Interest income Other income 14 14 Total other income (expense) Loss before taxes ) Provision for income taxes - Net loss ) Net loss attributable to noncontrolling interest ) Net loss attributable to CareView Communications, Inc. $ ) $ ) $ ) $ ) Net loss per share attributable to CareViewCommunications, Inc. $ ) $ ) $ ) $ ) Weighted average number of commonshares outstanding, basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Ended June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows provided by (used in) operating activities: Depreciation Provision for doubtful accounts ) - Amortization of intangible assets Amortization of debt discount Amortization of prepaid consulting costs - Amortization of installation costs - Amortization of distribution/service costs Amortization of deferred debt issuance costs - Interest incurred and capitalized but not paid - Stock based compensation related to options granted Warrants issued for services Non-cash compensation associated with HealthCor - Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) Other assets - Accounts payable ) Accrued interest Accrued expenses and other current liabilities Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Deferred installation costs ) - Patent and trademark costs - ) Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Proceeds from exercise of options and warrants Repayment of notes payable ) ) Net cash flows provided by financing activities Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
